—Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that the definition of "hazardous waste” in the Environmental Conservation Law (ECL 27-0901 [3]; 71-2702 [1]) is unconstitutionally vague. Those statutes defining "hazardous waste” are sufficiently definite to give a person of ordinary intelligence fair notice of what is prohibited by law and provide explicit standards for those who apply the statutes to avoid arbitrary and discriminatory application (see, People v Nelson, 69 NY2d 302, 307).
County Court properly permitted an investigator employed by the New York State Department of Environmental Conservation to give expert testimony that the material in question was a "hazardous waste” for which certain permits were required. The qualification of a witness to testify as an expert rests in the discretion of the court, and its determination will not be disturbed in the absence of serious mistake, an error of law or an abuse of discretion (Werner v Sun Oil Co., 65 NY2d 839, 840). (Appeal from Judgment of Cattaraugus County Court, Kelly, J.—Unlawful Possession Hazardous Waste, 2nd Degree.) Present—Denman, P. J., Green, Balio, Callahan and Boehm, JJ.